DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a move operation” in line 6 lacks proper antecedent basis because this phrase was already introduced in line 4.  It is unclear as to whether the recitation of “a move operation” in line 6 is supposed to be the same “move operation” of line 4 or a second “move operation”.
Regarding claim 2, the recitation “a move operation” in lines 6 and 7 lack proper antecedent bases because this phrase was already introduced in line 4.  It is unclear as to whether the recitations of “a move operation” in lines 6 and 7 are supposed to be the same “move operation” of line 4, a second “move operation”, or a second and third “move operation”.

Regarding claim 2, the recitation “a second direction vertical to the first direction” is unclear and therefore renders claim 2 indefinite.  Vertical is a clear term that means “at right angles or perpendicular to a horizontal plane” and typically means a direction extending “up to down” or “down to up”.
As recited in claim 2, Applicant is using the term “vertical” as a relative positional reference, which goes against this words normal and accepted meaning.  The term “vertical” refers to an absolute direction while Applicant is using this term in reference to a relative direction.
Due to the usage of the term “vertical” in a manner incongruous with its definition, claim 2 is rendered indefinite.
Regarding claim 3, the term “move operation” in line 2 lacks proper antecedent basis for the same reasons as those set forth above with regard to claim 1.
Regarding claim 4, the recitation “a third move operation” 7 and 11 lack proper antecedent bases because this phrase was already introduced in line 17 of claim 2.  It is unclear as to whether the recitations of “a third move operation” in lines 7 and 11 are supposed to be the same “third move operation” of claim 2, a second “third move operation”, or a second and third “third move operation”.
Regarding claim 4, the recitation of “the specific angle with respect to the second axis” lacks proper antecedent basis which renders this claim indefinite.  The “specific angle” refers to the “first axis”, not the second axis.  This contradiction renders this claim indefinite.
Regarding claim 9, the terms “move operation” in lines 2 and 4 lack proper antecedent basis for the same reasons as those set forth above with regard to claim 1.
Regarding claim 11, this claim is rejected for the same reasons set forth above with regard to claim 1.  The same antecedent issues are present in this claim.
Regarding claim 12, this claim is rejected for the same reasons set forth above with regard to claim 2.  The same antecedent issues are present in this claim.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 – 6 and 9 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindsay et al. (U.S. Pu. 2013/0154959).
Regarding claim 1, Lindsay teaches: an electronic apparatus (FIGS. 1, 6; mobile device 100) comprising:
at least one processor and/or at least one circuit to perform the operations of the following units (FIG. 6; paragraphs [0039], [0043]; main processor 302 controls the overall operation of the mobile device 100.  Each of the described functions executed by the main processor is interpreted as being implemented via a “unit” of the main processor 302 in conjunction with operating system 334 and software components 336 – 346):
an operation-detecting unit configured to detect a move operation (FIGS. 1, 6; paragraphs [0026] – [0028]; touch-sensitive display 102 detects touch inputs and gestures [move operation] such as a swiping motion);

an execution unit configured to
(1) acquire reference curve information indicating information on a curve based on a trajectory of a first move operation corresponding to the notification, which has been detected by the operation-detecting unit, wherein the reference curve information is information for determining whether the move operation is in the specific direction (FIG. 14; paragraphs [0077], [0080], [0090], [0092]; the calibration routine repeatedly captures a specific gesture by a user to determine a range of values that still correspond to the specific gesture as a calibrated gesture [first move operation].  Once calibrated, the range of values is used to determine whether properties of a subsequently applied gesture matches predetermined criteria of a calibrated gesture.  The properties and range of values may include angle, speed, length, curvature, etc.  For example, when a user calibrates a horizontal swiping gesture, as set forth above, an allowable range of motion for the gesture may include a curve with a maximum angle below a certain threshold.  This calibrated horizontal swiping gesture would include “reference curve information” based on the recorded range of values that still correspond to this gesture.  When such a horizontal swiping gesture is calibrated in this manner, the “specific direction” would be horizontal, i.e., left-to-right or right-to-left), and

Regarding claim 2, Lindsay teaches: an electronic apparatus (FIGS. 1, 6; mobile device 100) comprising:
at least one processor and/or at least one circuit to perform the operations of the following units (FIG. 6; paragraphs [0039], [0043]; main processor 302 controls the overall operation of the mobile device 100.  Each of the described functions executed by the main processor is interpreted as being implemented via a “unit” of the main processor 302 in conjunction with operating system 334 and software components 336 – 346):

a notification unit configured to send
(1) a first notification prompting a user to perform a move operation of drawing a linear trajectory in a first direction  (FIG. 14; paragraph [0090]; calibration module 612 executes a calibration routine which displays a prompt or a series of prompts that instruct a user to perform one or more gestures at various orientations and directions.  For example, the prompt(s) may ask a user to input horizontal and vertical swipes in each direction.  A prompt for a horizontal gesture corresponds to the “first notification” and the “first direction”) and
(2) a second notification prompting the user to perform a move operation of drawing a linear trajectory in a second direction vertical to the first direction (FIG. 14; paragraph [0090]; calibration module 612 executes a calibration routine which displays a prompt or a series of prompts that instruct a user to perform one or more gestures at various orientations and directions.  For example, the prompt(s) may ask a user to input horizontal and vertical swipes in each direction.  A prompt for a vertical gesture corresponds to the “second notification” and the “second direction”); and
an execution unit configured to
(1) acquire reference coordinate axis information including, in a case where a trajectory of a first move operation corresponding to the first notification and a trajectory of a second move operation 4110200992US01corresponding to the second notification, which have been detected by the operation-detecting unit, are not in a vertical relationship, a 
(2) execute, in a case where a third move operation is performed later than the first and second move operations, processing based on a direction based on comparison between the reference coordinate axis information and a trajectory of the third move operation detected by the operation-detecting unit (FIG. 11; paragraphs [0080] – [0084], [0093]; after the mobile device 100 has been calibrated for gesture 
Regarding claim 11, this claim is merely a method recitation of the functional operations of the apparatus of claim 1.  Accordingly, this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection is not included in this Office Action for purposes of brevity.
Regarding claim 12, this claim is merely a method recitation of the functional operations of the apparatus of claim 2.  Accordingly, this claim is rejected for at least the same reasons set forth above with regard to claim 2.  A duplication of the above rejection is not included in this Office Action for purposes of brevity.
Regarding claim 3, Lindsay teaches: wherein, in a case where a move operation in a direction parallel to the specific direction is implemented, the execution unit is further configured:

(2) not to execute processing based on the specific direction in a case where the first move operation is a curve (FIG. 11; paragraphs [0080] – [0084], [0093]; if a horizontal swiping input has a curve above a threshold, this input is not recognized as a valid horizontal swiping input, i.e., the movement of the gesture as a whole is interpreted as an invalid curve input.  Then the process returns to step 700 to detect subsequent gesture inputs).
Regarding claim 4, Lindsay teaches: wherein, in a case where the first move operation is a trajectory inclined at a specific angle with respect to the first axis and the second move operation is a trajectory inclined at an angle different from the specific angle with respect to the second axis (paragraph [0092]; a diagonal gesture is input at an angle in a range between 20 – 60°.  Accordingly, a horizontal gesture would be applicable at an angle in a range between -20 – 20° [first move operation trajectory] and a vertical gesture would be applicable at an angle in a range between 60 – 100° [second move operation trajectory]), the execution unit is further configured:

(2) not execute processing based on the direction inclined at the specific angle with respect to the second axis in a case where a third move operation of drawing a trajectory inclined at the specific angle with respect to the second axis is performed later than the first and second move operations (FIG. 11; paragraphs [0080] – [0084], [0093]; as set forth above, in steps 702 and 704, it is determined whether the properties of the subsequent gesture input [third move operation] match properties of the calibrated vertical gesture [second move operation].  If the subsequent gesture input [third move operation] has an angle of between 60 – 100°, a specific command mapped to the calibrated vertical gesture [second move operation] and a corresponding command is executed).  
Regarding claim 5, Lindsay teaches: wherein the move operation is an operation of moving an operating body (FIG. 1; paragraph [0051]; a touch gesture may 
Regarding claim 6, Lindsay teaches: wherein the move operation is an operation of moving a touch position with respect to a touch operating member (FIG. 1; paragraph [0051]; a touch gesture may be applied by any suitable object including a finger, thumb, appendage, stylus, pen, etc.).
Regarding claim 9, Lindsay teaches: wherein the first move operation is a move operation performed in a calibration mode (FIG. 14; as set forth above, the “first move operation” is entered as part of a calibration routine), and
wherein the third move operation is a move operation performed in a mode different from the calibration mode (FIG. 14; as set forth above, the “third move operation” is entered as part of a regular input mode that is separate and apart from the calibration routine).
Regarding claim 10, Lindsay teaches: wherein the execution unit is further configured to execute processing based on
(1) the direction of the third move operation determined by performing conversion based on the comparison from the trajectory of the third move operation (FIG. 11; paragraphs [0090], [0092], [0093]; as set forth above with regard to claim 1, the execution of a command associated based on a match of the properties of a subsequent gesture input [third move operation] with a calibrated gesture [first move operation].  These properties include direction to differentiate between horizontal, vertical, and diagonal gestures.  For example, if the “third move operation” has an angle in a range between -20 – 20°, it would be recognized as a horizontal gesture by 
(2) a movement amount of the third move operation determined without performing the conversion (FIG. 11; paragraphs [0090], [0092], [0093]; the matched properties also include a length of a gesture input.  This is a separate criteria from angle and therefore the entire length of the gesture input is analyzed to ensure it matches the “first move operation” regardless of whether there is a slight curve in the particular trajectory).
Regarding claim 13, Lindsay teaches: a non-transitory computer-readable storage medium storing a program for causing a computer to execute the control method according to claim 11 (paragraph [0024]; a computer readable storage medium embodiment is disclosed for performing functions of the disclosed device).  
Regarding claim 14, Lindsay teaches: a non-transitory computer-readable storage medium storing a program for causing a computer to execute the control method according to claim 12 (paragraph [0024]; a computer readable storage medium embodiment is disclosed for performing functions of the disclosed device).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay, applied to claim 5 above, in further view of Hicks (U.S. Pub. 2014/0306899).
Regarding claim 7, Lindsay fails to explicitly disclose: wherein the move operation is an operation of moving a mouse.
However, Hicks teaches: wherein the move operation is an operation of moving a mouse (FIG. 3b; paragraph [0041]; a swipe gesture causes a cursor, i.e., an operation akin to the moving of a mouse, to move in a direction corresponding to the direction of the swipe gesture).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Lindsay using the known teachings of Hicks to yield predictable results.  More specifically, it would have been obvious to merely utilize a mouse-type cursor movement in response to a swipe gesture, as taught by Hicks, into a device that detects and executes operations in response to swipe gestures, as taught by Lindsay.  In other words, it would have been obvious to incorporate the particular function of moving a mouse-type cursor of Hicks in response to an identical swiping gesture input of Lindsay.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Lindsay using the known teachings of Hicks to yield the aforementioned predictable results.

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay, as applied to claim 1 above, in further view of Apostolos et al. (U.S. Pub. 2020/0117783).
Regarding claim 8, Lindsay fails to explicitly disclose: wherein the execution unit is further configured to use, from among a plurality of pieces of information, information in which a character value of a finger of a user who has performed the corresponding first move operation matches a character value of a finger of a user who performs the third move operation, as the information to be compared with the trajectory of the third move operation.
However, Apostolos teaches: wherein the execution unit is further configured to use, from among a plurality of pieces of information, information in which a character value of a finger of a user who has performed the corresponding first move operation matches a character value of a finger of a user who performs the third move operation, as the information to be compared with the trajectory of the third move operation (paragraphs [0088], [0094]; a calibration barcode [pieces of information] corresponding to a user’s fingerprint [character value] is used during verification of a user’s swipe input.  In other words, a user’s fingerprint is used as part of the calibration which is compared against the “third move operation” to ensure only authorized users can perform the function corresponding to the applied gesture input).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Lindsay using the known teachings of Apostolos to yield predictable results.  More specifically, it would have been obvious to merely utilize fingerprint-authentication in conjunction with swipe gesture inputs, as taught by Apostolos, into a device that detects and executes operations in response to swipe gestures, as taught by Lindsay.  In other words, it would have been obvious to incorporate the particular fingerprint matching Apostolos as a condition to detect a particular swiping gesture input of Lindsay.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Lindsay using the known teachings of Apostolos to yield the aforementioned predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/RYAN A LUBIT/Primary Examiner, Art Unit 2626